Citation Nr: 0920535	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for atherosclerotic 
calcification of the abdominal aorta.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service in the Army from July 1967 to 
September 1974 and in the Navy from November 1978 to December 
1989.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The record reflects that the Veteran is in receipt of social 
security disability benefits.  Indeed, there is a June 2008 
letter from the Social Security Administration which states 
that the Veteran has been receiving Social Security benefits 
since April 1990.  There are also various statements from the 
Veteran in which he notes receipt of Social Security 
benefits.  However, there is no mention in any of the 
statements as to the specific disability for which he 
receives those benefits.  VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant to a claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Furthermore, the Court of Appeals for 
Veterans Claims (Court) has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  The records associated with the Veteran's award of 
social security disability benefits are not of record and no 
attempt to obtain such records has been made.  Thus, a remand 
to obtain the Veteran's social security disability records is 
necessary before proceeding to evaluate the merits of the 
Veteran's claims.

The Board additionally acknowledges that record notes that 
the Veteran has received treatment at various VAMCs to 
include:  Little Rock and North Little Rock, and 
Fayetteville, Arkansas; Memphis, Tennessee; Shreveport, 
Louisiana; and Poplar Bluff, Missouri.  However, only the 
records from North Little Rock and Little Rock, Arkansas are 
of record.  It is not clear what treatment the Veteran 
received at each of the other facilities.  As such, the Board 
finds that it is necessary to obtain clarification from the 
Veteran regarding any VAMC treatment records that are still 
outstanding.  If it is determined that additional VAMC 
records exist, then these records should be obtained.  The 
Board notes that VA has a duty to obtain all outstanding 
identified VA treatment records as such records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, see Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that the Veteran's appeal 
must be remanded to obtain these treatment records.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration (SSA) and request a copy 
of their decision as well as copies of 
any medical records used by that agency 
in making a determination on behalf of 
the Veteran for SSA benefits purposes.  
Any such records received should be 
associated with the Veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
Veteran's claims folder.

2.	Contact the Veteran and request that he 
provide clarification as to the VAMCs 
from which he received treatment.  
Additionally, request that the Veteran 
provide the dates of treatment 
associated with each VAMC.  

3.	If it is determined that there are any 
outstanding VA treatment records, then 
these records should be obtained.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

4.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

